Order filed June 26, 2018.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00389-CV
                                   ____________

                    IN THE INTEREST OF M.R., A CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04856J

                                        ORDER
      A hearing record was filed in this court on June 5, 2018. The record
indicates a motion for new trial was granted. Subsequently, on June 13, 2018, this
court received a supplemental clerk’s record appointing appellate counsel for
Mother.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record containing all filings in this matter filed after the notice of appeal, dated
May 10, 2018, including, but not limited to, any trial court order related to any
parties’ motion for new trial. The supplemental clerk’s record should be filed with
this court on or before July 2, 2018.
      If there is no order of the trial court related to a motion for new trial in the
record, the district clerk is directed to file a supplemental clerk’s record containing
a certified statement that such an order is not a part of the case file.



                                  PER CURIAM